1    Jesse I. Santana (State Bar No. 132803)
     Santana Carlos & Smith Law Firm, P.C.
2
     The Historic Winship Building
3    500 Second Street
     Yuba City, CA 95991
4    TEL: (530) 822-9500
     FAX: (530) 751-7910
5

6    Attorney for Defendant
     Fidel Gomez, Jr
7
                           IN THE UNITED STATES DISTRICT COURT
8

9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,                           Case No.: 2:18-CR-00233-WBS
11                 Plaintiff,
12
     vs.                                                 STIPULATION AND [PROPOSED] ORDER
                                                         TO EXCLUDE TIME
13
     FIDEL GOMEZ, JR,
14
                   Defendant.
15                                                       Date: July 22, 2019
                                                         Time: 9:00 a.m.
16
                                                         Hon. William B. Shubb
17
                                                STIPULATION
18

19
            1.     By previous order, this matter was set for status on July 22, 2019.

20          2.     By this stipulation, defendant moves to continue the status conference until

21   September 3, 2019, and to exclude time between July 22, 2019, and September 3, 2019, under
22
     Local Code T4.
23
            3.     The parties agree and stipulate, and request that the Court find the following:
24

25
                   a.)     The government has produced the discovery associated with this case

26          including, among other things, investigative reports, photographs, and video recordings.

27          There is additional discovery that the government will be producing to the defense.
28
                   b.)     Counsel for defendant requests additional time to receive and analyze

                                                     1
1           further discovery, to conduct further investigation and research related to the charges, to
2
            discuss potential resolutions with defendant, and to prepare pretrial motions.
3
                    c.)    Defense counsel believes that failure to grant the above-requested
4
            continuance would deny counsel the reasonable time necessary for effective preparation,
5

6           taking into account the exercise of due diligence.

7                   d.)    The government does not object to the continuance.
8
                    e.)    Based on the above-stated findings, the ends of justice served by
9
            continuing the case as requested outweigh the interest of the public and the defendant in a
10
            trial within the original date prescribed by the Speedy Trial Act.
11

12                  f.)    For the purpose of computing time under the Speedy Trial Act, 18 U.S.C.

13          § 3161, et seq., within which trial must commence, the time period of July 22, 2019 to
14
            September 3, 2019, inclusive, is deemed excludable pursuant to 18 U.S.C. §
15
            3161(h)(7)(A), B(iv) [Local Rule T4] because it results from a continuance granted by
16
            the Court at defendant’s request on the basis of the Court’s findings that the ends of
17

18          justice served by taking such action outweigh the best interest of the public and the

19          defendant in a speedy trial.
20
            4.      Nothing in this stipulation and order shall preclude a finding that other provisions
21
     of the Speedy Trial Act dictate that additional time periods are excludable from the period within
22
     which a trial must commence.
23

24          IT IS SO STIPULATED.

25   Date: July 16, 2019                                    /s/ Jesse I. Santana
                                                          JESSE I. SANTANA
26
                                                          Attorney for Defendant
27                                                        Fidel Gomez, Jr.

28


                                                      2
1    Date: July 16, 2019                    /s/ Cameron Desmond
                                           Cameron Desmond
2
                                           Assistant United States Attorney
3

4

5

6

7

8
                                    ORDER
9
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
10

11
     Dated: July 18, 2019
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                       3
